20-01010-jlg   Doc 13-12   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 12
                                     Pg 1 of 2



                                 EXHIBIT 12
         20-01010-jlg   Doc 13-12 Filed Document
              Case 1:19-cv-05641-VSB    06/25/20 44-3
                                                   Entered 06/25/20
                                                        Filed       23:33:41
                                                              03/30/20       1 Exhibit
                                                                               of 1NO. 12
                                                                        PageINDEX       651089/2010
(FILED: NEW YORK      COUNTY CLERK 06/26/20131
                                            Pg 2 of 2
NYSCEF DOC. NO. 483                                                                                           RECEIVED NYSCEF: 06/26/2013




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           - - -   - - - -     -    -   - -   -   -   - -   -   - - -   -   - - -   -   - - - -X
           ARIE GENGER and ORLY GENGER, in her individual                                              INDEX No 651089/2010
           capacity and on behalfofthe Orly Genger 1993 Trust,                                         lAS Part 12 (Jaffe, JSC)
                                              Plaintiff
                               V.                                                                        AFFIDAVIT OF
           SAGI GENGER et al,                                                                         DALIA GENGER, TRUSTEE
                                                                    Defendants

           - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X                                     E-FILED CASE
           STATE OF NEW YORK  )
           COUNTY OF NEW YORK )ss.:

                   DALIA GENGER, being duly sworn, deposes and says:

                                    I was a Defendant in this action, but all claims against me were dismissed. I am

           also the Trustee of the Orly Gcnger 1993 Trust, although I was not sued herein that capacity. I

           have filed an appeal to the Appellate Division from the Amended Judgment because it

           improperly added injunctive relief aginst me in that capacity, and I have filed a motion with the

           Appellate Division for a stay of that part of the Amended Judgment pending appeal. Also,

           Plaintiff<> have both appealed the Judgment dismissing the claims against me.

                   2               I was informed that PlaintitTOrly Genger has reached a settlement with the

           Trump Group of Defendants, but neither her counsel nor counsel for the Trump Defendants will

          disclose to my counsel the terms of that settlement. Although her complaint in this action states

          that she asserts claims both individually and on behalf of the Orly Trust, an analysis of the claims

          shows that they are entirely claims of the Orly Trust and that she has no individual rights separate

          therefrom.

                   3               Therefore, to the extent that she is receiving consideration for dismissing claims

          against the Trump Group, she is converting assets belonging to the Orly Trust, and this Court

          ought not allow that.

          Sworn to befoi/we this
                                                            l                 _J)dd r;·                      A/
                         lj;                                -, -
          26th day of J tLO:e{20 13
                                                                                         Dalia     Genger~
          Notary PublW                            ---\~
                   f           ROBERT A. MEISTER
                         Notary Public, State of New York
                               No. 31..02ME2653350
                          011allfied In New York County .. ~
                       Commission Expires March 30, 20 ~
